Citation Nr: 1524719	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  09-34 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an irritated bladder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1988 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A notice of disagreement (NOD) was submitted in December 2007.  The Veteran was provided with a statement of the case (SOC) in August 2009.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in September 2009.

The appellant originally requested a Central Office hearing in connection with the current claims.  The hearing was scheduled for June 2015.  However, in a May 2015 correspondence, the Veteran indicated that, due to financial reasons, he could not appear at the June 2015 Central Office hearing and that he desired to withdraw such request.  As such, the Veteran's request for a Central Office hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2014).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015 correspondence, the Veteran indicated that he wanted to appear at a Board hearing via live videoconference at the RO in lieu of his previously scheduled Central Office hearing.  A remand is therefore necessary to afford the appellant such a hearing.  38 C.F.R. § 20.707 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing via live videoconference at the RO.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




